                            Case 1:20-cr-00267-JAP Document 54 Filed 04/30/20 Page 1 of 3
.ri
  .3
 AO I 994 (Rev. 06/1 9)   frcr   Scning Conditions of Release                                                    Pagelof 3            P"go



                                           Umrno Srerss DlsrrucT CoURT
                                                                        for the
                                                                 District of New Mexico


                     United States of America
                                                                           )                                       rr9
                                 v.                                                                                (e,
                          ERIC BELDING                                     )                                       F,
                                                                           )        Case   No.   CR 20-267 JAP      9.t,   '.1-u
                                                                                                                           ;F:.
                                                                           )                                        A
                                   Delendant                               )
                                                                                                                    B =v:.
                                                                                                                      1s.i
                                                                                                                      'r- tt
                                            ORDER SETTING CONDITIONS OF RELEASE                                       D     ri.- i-
                                                                                                                      G     ar_L:l

                                                                                                                          5a:
 IT IS ORDERED that the defendant's release is subject to these conditions:
                                                                                                                      ':?
                                                                                                                      crl i::i
 (l)                                                                                                                   N
       The defendant must not violate federal, state, or local law while on release.

 (2)   The defendant must cooperate in the collection of a DNA sample                 if it is authoizdby   34 U.S.C. $ 4OZO2.

 (3)   The defendant must advise the court or the pr€trial services offrce or supervising officer in writing before making
       any change ofresidence or telephone number.

 (4)   The defendant must appear in court as required and,              if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:                   As notifled
                                                                                            Place




                                                                          Date and Time


       If blank, defendant will be notified of next appeamnce.

(5)    The defendant must sign an Appearance Bond, if ordered.
                             Case 1:20-cr-00267-JAP Document 54 Filed 04/30/20 Page 2 of 3

AO l99B (Rev.03/2020) Additional Conditions ofRelease                                                                                    Page2    offi    Pages

                                                        ADDITIONAL CONDITIONS OF RELEASE
      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(X   ) (6)      The defendant is placed in the custody of:
                Person or   organization Dana Beldino
                Address (only dabove is an organization)
                Cify and state Albuquerque
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c)   notiff   the court immediately
ifthe defendant violates a condition of release or is no longer in the custodian's custody.

                                                                           Signed:
                                                                                                       Crctodian                                          Date
(X   ) (7) The defendant must:
      ( X ) (a) submit to supervision      by and report for supervision tothe       Pretrial Services
                      telephone number                            no later than
      (   X   ) (b) continue or actively seekemployment.
      (       ) (c) continue or start an educationprogram.
      (       ) (d)    surrenderanypassportto:
      (   x   ) (e) not obtain a passport or other intemational travel document.
      (   x                                                                      travel: Defendant shall have no contact with anv
              ) (f) abide by the following restrictions on personal association, residence, or
                      individual he is alleqed to have had transactions with involvino narcotics/illeoal substances
      (x      ) (g) avoid  all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                      including:

      (       ) (h)   get medical orpsychiatric treatment:


      (       )(i)refurntocustodyeach-at-Q,clockafterbeingreleasedat-'clockforemployment,schooling,
                      or the following purposes:

      (       ) O maintain residence at a halfway house or community corrections center, as the prehial services office or supervising officer considers
                      necessary.
      (x ) (k) not possess a firearm, destructive device, or other weapon.
      (x ) (l) not use alcohol ( X ) at all ( ) excessively.
      (x ) (m) not use or unlawfully possess a narcotic drug or othercontrolled substances defined in 2l U.S.C. $ 802, unless prescribed by a licensed
                medical practitioner.
      (x ) (n) submit to testing for prohibited substance if required by the prehial services office or supervising officer. Testing may be used with random
                                          a
                      frequency and may include urine testing, the wearing ofa sweat patch, a remote alcohol testing system, and/or any form ofprohibited
                      substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                      substance screening or testing.
      (x      ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the prehial services office or
                      supervising officer.
      (       ) (p) participate in one of the following location reshiction programs and comply with its requirements asdirected.
                      (     ) (D   Curfew. Youarerestrictedtoyourresidenceeveryday(              )from                     to_or                      (           )as
                                     directed by the pretrial services offrce or supervising officer; or
                      ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                     substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered obligations; or other activities
                                     approved in advance by the pretrial services office or supervising officer; or
                      (      ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                     court appearances or other activities specifically approved by the court.


      (       ) (q) submit to location monitoring as directed and comply with Ordered Technology:
                     all ofthe program requirements and instructionsprovided. ( ) GPS (      ) Radio Frequency            (    ) Supervising officer discretion
                      (     ) You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office
                              or supervising officer.

      (x      ) G) report as soon as possible, to the pretrial services olfice or supervising oflicer, every contact with law enforcement personnel, including
                      arrests, questioning, or   traffic stops.
      ( x ) (s)       Mental health assessmenUcounselino as deemed aopropriate bv Pretrial Services
                           Case 1:20-cr-00267-JAP Document 54 Filed 04/30/20 Page 3 of 3

,1O   t99C {liev.09108} Adviceof Pmalties                                                                                rageJ   oG   eagcs

                                            ADVICtr Or PBNALTIIS,r.ND SANCT IONS

TO TI.IE DEFENDANT:

YOU ARE ADVISED OTTHE TOLLOWINC PENALI'IES AND S.ANCTIONS;

        Violating any of ilrs hregoing conditiors ol release rnay result in the imrnediate issuanco of a warrant for your arrest. a
revocation of your rclease, an order of detention, a forfeiture oli any bnnd. and a pr osccution for contcmpt of court and could re*ult in
irrrprisonment, a fine, or both.
        While on release, if you commit a frnderal felouy oft'ensc the punishment is an additional prison term of not more than ten years
ard for a federal misdemeanor offsnse lhe punishment is an additional prison tcnn of not nrore than one year. 'fhis sentence will be
cons€cutive (ie., in addition to) to any other scntence you receive.
        It is a crime punishable by up to ten years in prison. and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamperwith a rvitness, victim, or informanti retaliate orottenrpt tei rctaliateagairrst a rvitncss, victim, or infonnanti or intinridate orattempt
to intimidate a witness, victirn, juror, iuformaul, or ot"liqcr of the sour"t. TIre penalties for tampering, retaliation, or intimidation are
signilicantly more serious if they involve a killing or atterupted killing.
        If, after release, you knowingly fail to appear fls ths conditions of release require, or tr: surrender to serve a $entence,
you may be prosecuted for failing to appcar or surrsnder and additional punislrrnent may be irnposed. If you are convicted of:
        (l) an offense prrnishable by deatll life irnprisonment. or imprisonment for a ternr of fifteea years or more * you rvill be fined
              notmore than $250,000 or imprisoned for not more than l0 years, orboth;
        (2) an olfbnse punishable by imprisonment for a term ol five years or more" but less than fifteen years - you rvill be fined not
              more tha$ S250,000 or imprisoned for not more than five years, or both;
        (l) any other felony - you will be fined not more than $250,000 or imprisoned nor more than Nvo years, orboth;
        (4) a misdemeanor * you rvill be {ined not morc than $ 100,000 or imprisoned not more than one year, orboth.
        A term of irnprisonment inrposed for failure to appBar or surrender will be consecutive to any gther sentence you receive. In
addition, a failure to appear or surrender may result in the forfciture of any bond posted.

                                                   Acknowledgnrent of the Defendant

       I acknowledge that I am the defendant in tltis case and lhat I am arvare ofthe conclitions of release. I promise to obey allcouditions
ol'release,toappearasdirected,andsurrendertoserveanyserrtenceimposed. Ianrarvareofthepenaltiesan<Isanctionsietforthabove.




                                                                                               -. ;:;' ,...-
                                                                                                    -

                                                                                        z I)c
                                                                                          .

                                                                                                 fi,n   duu t's Sipnu rurt'
                                                             4
                                                        ,'
                                                                  z
                                                             l / ,1"-,,r


                                                Directions to the United Stater Mrrshal

t/ffr"      defcndant is ORDERED retease<l after processing.
           The United.States marshal is ORDEREI). to teep the-defendant in custody until notifiecl by the clerk orjudge rSat the defentlant
       1




Datc:




                                                                                              Printed rame ond        tiilt



                       DTSTRIBUTION: COURT        DEFENDANI'       PRETRIAL   SERVICE     U.S.    A'I'TORNEY              U.S. MARSHAL
